Exhibit 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report ofKinder TravelInc. (the “Company”) on Form10-Q for the period endingJune 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Aaron Whiteman, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Aaron Whiteman By: Aaron Whiteman Chief Executive Officer and Chief Financial Officer 1
